 

Exhibit 10.1

 



MATERIAL TRANSFER AND RESEARCH AGREEMENT

 

This Material Transfer and Research Agreement (“Agreement”) is made as of March
[correct date], 2020 (“Effective Date”) by and between AIM ImmunoTech, Inc.
(“AIM”), located at 2117 SW Highway 484, Ocala, FL 34473, USA, and Shenzhen
Smoore Technology Limited (“Smoore”), located at Block 16th, Dongcai Industry
Park, Gushu Village, Xixiang Town, Bao’an District Shenzhen, People’s Republic
of China (“PRC”). AIM and Smoore shall be referred to individually as a “Party”
and together as the “Parties”.

 

WHEREAS, Smoore wishes to receive Confidential Information pertaining to AIM’s
inventions and know-how and also samples of AIM’s drug Ampligen® for the sole
purpose of conducting the Research Project, and

 

WHEREAS, AIM is willing to provide Confidential Information and Ampligen® to
Smoore solely for purposes of conducting the Research Project.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements and
undertakings set forth herein, the Parties hereby agree as follows:

 

1. DEFINITIONS

 

Whenever used in this Agreement, the following terms will have the following
meanings:

 

1.1 “Confidential Information” means any confidential or proprietary
information, knowledge, intellectual property, pre-clinical and clinical
information or data, technical and/or non-technical material or property,
relating to RNA pharmaceutical products and technologies, including but not
limited to double-stranded RNA compounds and in particular the double-stranded
RNA compound trademarked Ampligen® provided under this Agreement. A Party
disclosing Confidential Information shall be a “Disclosing Party” and a Party
receiving the same shall be a “Receiving Party.”

 

1.2 The “Research Project”, described in Exhibit A and appended by reference, is
to be conducted by Smoore utilizing Confidential Information and Ampligen® and
is being funded by entities independent of AIM.

 

1.3 The “Principal Investigator” means the person(s) responsible for the
day-to-day supervision of the Research Project as identified in Exhibit A.

 

1

 

 

  2. PROVISION OF MATERIAL, CONFIDENTIAL INFORMATION AND PERFORMANCE OF THE
RESEARCH PROJECT

 

2.1 AIM shall provide to Smoore with such Ampligen® as described in Exhibit A
and any relevant information about Ampligen® which may be reasonably requested
by Smoore from time to time for purposes of the Research Project, and which
shall be used by Smoore solely for purposes of conducting the Research Project.

 

Other than the 30 aliquots (1.0 ml each) of Ampligen® (2.5 mg/ml) herein, the
availability of Ampligen® shall be at the discretion of AIM. Any Ampligen®
aliquots delivered pursuant to this Agreement shall not be sold, distributed or
otherwise made available by Smoore to any other party for any other purpose.
There is no obligation from AIM to supply any further amounts of Ampligen®.

 

The results of the data must be disclosed to AIM on a real-time basis. Therefore
Smoore will regularly provide AIM with reports on the data as detailed in
Article 5.

 

2.2 The Parties shall provide to each other such Confidential Information as is
reasonably necessary for purposes of the Research Project.

 

2.3 The Parties shall utilize the Confidential Information exchanged solely for
purposes of conducting the Research Project.

 

2.4 Smoore shall promptly and diligently pursue the Research Project in a
scientific manner, documenting in reproducible form the work performed and
results achieved in pursuing the Research Project and disclose updates on the
Research Project to AIM as described in Article 5 herein.

 

2.5 Any Ampligen® delivered pursuant to this Agreement is understood to be
experimental in nature and may have hazardous properties. AIM makes no
representations and extends no warranties of any kind, either expressed or
implied. Specifically, there are no expressed or implied warranties of
merchantability or fitness for a particular purpose or that the use of the
material shall not infringe any patent, copyright, trademark or other
proprietary rights. AIM shall fully inform Smoore about the previous and current
usage information of Ampligen®, and any relevant hazardousness or safety
information upon Ampligen® such as proper usage, storage or disposal of it.

 

2.6 Without prejudice to the provisions of Article 4.1, and except as may be
expressly provided in this Agreement, this Agreement shall not be construed to
grant any license or other rights from either Party to the other Party for any
trademarks, copyrights, patents, patent applications, trade secrets or other
proprietary rights of it. In particular, no rights are provided from AIM to use
Ampligen® and any related trademarks, copyrights, patents, patent applications,
trade secrets or other proprietary rights of AIM for profit-making, commercial
or research purposes, including but not limited to the sale of Ampligen®, used
in manufacturing, provision of service to a third party in exchange for
consideration, or use in research or consulting by a commercial or
not-for-profit entity under which that entity obtains rights of any sort to
research results. For the purpose of clarity, all rights to Ampligen® through
any mechanism of administration for the use of Ampligen® belong to AIM. All
rights to device, atomizer, and heating or vaporizing technology used to
administer Ampligen®, belong to Smoore.

 

2

 

 

3. INTELLECTUAL PROPERTY

 

3.1 Ownership of and title to all trademarks, copyrights, patents, patent
applications and other intellectual property rights in all inventions,
discoveries, and other intellectual property, including the rights to Ampligen®,
Rintitolimod, or any similar form of double stranded RNA product which activates
or is a Toll Like Receptor 3 Agonist (all herein “Intellectual Property”)
through any method of administration including inhalation, belong to AIM. The
rights to any atomization, nebulation, vaporization devices, and heating or
vaporizing technology developed by Smoore for purposes of medical administration
of Ampligen® or any similar product belong to Smoore.

 

3.2 The Parties agree that there is no scenario where there is any inventorship.
Anything related to vaping devices clearly belong to Smoore whereas anything
related to Ampligen® or any similar double stranded RNA clearly belong to AIM.

 

3.3 In the future the Parties may discuss and agree regarding the possibility of
using said items together but there is no obligation on the part of either Party
to enter into such an agreement.

 

4. CONFIDENTIALITY

 

4.1 (a) The Parties shall employ the same degree of care to keep all
Confidential Information confidential as they employ with respect to their own
information of like importance, which shall not constitute less than a
reasonable standard of care, and will not use any Confidential Information
except for the express purposes of this Agreement and shall not disclose any
Confidential Information received from the other Party to any third party,
including but not limited to any third party investors of Smoore, except to
employees and/or consultants who are entitled to know such Confidential
Information for purposes of carrying out the objectives of this Agreement, and
who are obligated to abide by all of the provisions of this Agreement. Nothing
in this paragraph shall prevent a Disclosing Party from disclosing or using its
own Confidential Information as it deems appropriate. Furthermore, Smoore may
need to share the information received by Smoore from AIM regarding Ampligen®
with a third party which is essential for the Research Project, provided that
Smoore has obtained AIM’s written consent for involving such third-party before
the disclosure of any information. In this connection, Smoore shall inform AIM
of (1) the third-party background, and (2) the extent to which the information
shall be disclosed. Smoore shall only disclose the information after the
third-party has assumed the same confidentiality obligations herein by signing a
confidentiality agreement with Smoore.

 

(b) The Receiving Party shall ensure that its employees and/or consultants will
abide by the terms of this Agreement.

 

3

 

 

4.2 All Confidential Information shall remain the property of the Disclosing
Party. Upon the written request of a Disclosing Party or upon termination or
expiration of this Agreement, all tangible Confidential Information received
from the Disclosing Party (including all copies thereof and samples) shall be
promptly returned to the Disclosing Party provided that the Receiving Party may
retain one (1) copy of such tangible Confidential Information in a secure
location for purposes of identifying its obligations under this Agreement.

 

4.3 The obligations of confidentiality and non-use as set forth in this Article
4 shall not apply to any portion of the Confidential Information that:

 

  (a) is or becomes public or available to the general public without being
wrongfully obtained or through breach of Agreement or is developed independently
of Confidential Information received from the disclosing party;         (b) was
known to and evidenced by the Receiving Party’s written records prepared prior
to the date of this Agreement;         (c) is properly obtained by the Receiving
Party from a third party with a valid legal right to disclose such Confidential
Information and such third party is not under any confidentiality obligations to
the Disclosing Party; or         (d) is released by the Disclosing Party to a
third party without restriction.

 

4.4 In the event that a Receiving Party is requested or required (by deposition,
interrogatories, request for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Information, the Receiving Party shall provide the
Disclosing Party with prompt written notice of any such request or requirement
so the Disclosing Party may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Confidentiality Agreement.
In the absence of a protective order or other remedy or the receipt of a signed
written waiver, the Receiving Party or its representatives are nonetheless, in
the written opinion of their counsel, legally compelled to disclose Confidential
Information to any governmental or regulatory body or else stand liable for
contempt or suffer such other censure or penalty, the Receiving Party may,
without liability hereunder, disclose to such body only that portion of the
Confidential Information which the Receiving Party is legally required to be
disclosed, provided that the Receiving Party exercised efforts to allow the
Disclosing Party to use its reasonable efforts to preserve the confidentiality
of the Confidential Information.

 

4.5 Nothing in this Agreement shall be construed as giving a Receiving Party any
right, title, interest in or ownership of the Confidential Information.

 

4

 

 

4.6 The provisions of this Article 4 shall survive any termination or expiry of
this Agreement.

 

4.7 Smoore acknowledges that AIM is a public company and that any agreements
including this Agreement that are reached between Smoore and AIM will be
considered material and as such AIM will be filing reports in AIM’s 8K, 10K and
10Qs that address AIM contracting relationships. This is an ongoing obligation
that is required if the Parties are to engage in any business relationship. AIM
has attached a sample draft of such an 8K using this agreement as an example for
Smoore’s information. Smoore may disclose similar information to the PRC
authorities as required by PRC laws and regulations. Further, AIM understands
that Smoore is under the listing process at the main board of the Hong Kong
Stock Exchange (HKEX). AIM acknowledges that, under the Listing Rules, the HKEX
may, at its discretion, request Smoore to disclose the business relationship
with AIM which may be deemed as material information for the disclosure purpose.

 

5. DISCLOSURE

 

5.1 Smoore shall on a quarterly basis provide information in writing to AIM
regarding the progress, status and results of the Research Project (including
efficacy and safety data) and also any reports related to the Research Project
submitted to any ethics committee(s) or regulatory agencies.

 

5.2 If requested by AIM, Smoore’s Principal Investigator(s) shall confirm no
later than five (5) days any oral progress reports with follow-up summary
written reports. The Principal Investigator(s) shall provide AIM with a final
written report within thirty (30) days after the conclusion of each study
described in Exhibit A. The written reports will include descriptions of the
methods used and results obtained together with any other pertinent findings
from the Research Project.

 

5.3 During the Research Project, AIM shall promptly (or in a timely manner
appropriate to the level of risk) report to Smoore any information that could
affect the conduct of study. In each case, Smoore and the Principal
Investigator(s) shall be free to communicate these findings to the ethics
committee(s) or regulatory agencies.

 

6. INDEMNIFICATION

 

6.1 Smoore shall indemnify, defend and hold harmless AIM, its directors,
officers, employees against any third party claims, including any reasonable
attorney’s fees for defending those claims (each a “Claim”), to the extent a
Claim arises out of improper use, storage or disposal of the drug(s), unless any
such Claim is solely due to the negligence of AIM.

 

7. TERMINATION

 

7.1 This Agreement shall terminate upon the earliest of (a) the completion of
the Research Project, (b) the written agreement signed by authorized
representatives of the Parties, or (c) one (1) year from the Effective Date and
is renewable for three (3) consecutive one (1) year periods upon the mutual
agreement of both parties in writing ninety (90) days prior to the expiration of
this agreement.

 

5

 

 

8. LEGAL COMPLIANCE AND AUTHORIZATION

 

8.1 Legal Compliance. Each Party shall comply in all material respects with all
U.S. federal and state laws and regulations applicable to the conduct of its
business pursuant to this Agreement.

 

8.2 Authorization.

 



  (a) Smoore hereby represents and certifies to AIM that all requisite action on
the part of Smoore and its officers and directors necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of Smoore hereunder has been taken.         (b) AIM hereby
represents and warrants to Smoore that all requisite action on the part of AIM
and its officers and directors necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of Smoore
hereunder has been taken.

 

9. MISCELLANEOUS

 

9.1 Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and be effective when such notices have been either
personally delivered (including delivery by FedEx or other couriers) or when
sent by facsimile to the relevant addresses as follows:

 

To: Shenzhen Smoore Technology Limited

Block 16, Dongcai Industry Park

Gushu Village, Xixiang Town

Bao’an District, Shenzhen

PRC

Attn: Derek Zhu, General Counsel

Email: derek.zhu@smoorecig.com

 

To: AIM ImmunoTech, Inc.:

2117 SW Highway 484

Ocala, Florida 34473

U.S.A.

Attn: Tom Equels

Email: Tom.Equels@aimimmuno.com

 

or such other address as either Party may hereinafter specify by written notice
to the other under this Section 9.1. Such notices and communications shall be
deemed effective on the date of personal delivery or upon confirmed answer back
by facsimile.

 

9.2 Entire Agreement, Amendment and Waivers. This Agreement, including all
Exhibits hereto, constitutes the entire agreement between the Parties with
respect to the specific subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
This Agreement may not be modified, amended or terminated, nor may any term
hereof be waived, except by an instrument in writing, signed by the authorized
representatives of the Parties.

 

6

 

 

9.3 Severability and Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, is held by a court of
competent jurisdiction to be invalid, unenforceable or void, as written in whole
or in part, such provision shall be deemed to be amended to the extent necessary
to be enforceable and applied by such court in the broadest possible manner,
consistent with enforceability, and the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect.

 

9.4 Assignment and Binding Effect. This Agreement shall be binding upon and
inure solely to the benefit of each Party, and, as such, this Agreement may not
be assigned nor may any of the rights or obligations be delegated, without the
prior approval and express written consent of the Parties.

 

9.5 Remedies. The Parties agree that they will be entitled to seek injunctive
relief against the other Party in the event of any breach of the confidentiality
terms of this Agreement, in addition to any other relief (including damages)
available under this Agreement or under law.

 

9.6 Governing Law. (a) The validity, interpretation, enforceability and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, U.S.A., without regard to the
application of conflict laws.

 

(b) Arbitration of this Agreement may only be brought per the arbitration terms
of the previously executed confidentiality agreement.

 

9.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.

 

9.8 Waiver. Neither Party’s waiver of any breach or failure to enforce any of
the terms and conditions of this Agreement, at any time, shall in any way
affect, limit or waiver such Party’s right thereafter to enforce and compel
strict compliance with every term and condition of this Agreement.

 

9.9 Headings. The headings in this Agreement are for the convenience of
reference only and shall not affect its interpretation.

 

9.10 Construction. This Agreement has been jointly prepared on the basis of the
mutual understanding of the Parties and shall not be constructed against either
Party by reason of such Party’s being the drafter of the same.

 

9.11 Exhibits, Schedules and Attachments. Any and all exhibits, schedules and
attachments referred to herein form an integral part of this Agreement and are
incorporated into this Agreement by such reference.

 

7

 

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the Effective
Date.

 

AIM IMMUNOTECH, INC.                     By: /s/ Thomas K. Equels   Date: April
1, 2020   Name: Thomas K. Equels         Title: C.E.O.        



 

SHENZHEN SMOORE TECHNOLOGY LIMITED                     By: /s/ Zhiqiang Shi  
Date: 3/30/2020   Name: Zhiqiang Shi         Title: Director of Fundamental
Research Institute at Smoore        

 

8

 

 

Exhibit A

 



AIM ImmunoTech Inc will ship 30 aliquots (1.0 ml each) of Ampligen® (2.5 mg/ml)
to Smoore for purposes of conducting the in vitro tests using Smoore’s porous
ceramic atomizer technology. Initial testing will study the particle size of
various Ampligen concentrations in aqueous solutions obtainable using Smoore’s
technology. The goal of these studies is to establish a reproducible method to
obtain an Ampligen containing atomized mist that can deliver biologically active
Ampligen deep into the lung airways of humans.

 

As the project moves forward AIM will supply additional aliquots of Ampligen as
required, for example for in vivo animal testing that will be necessary for both
safety and efficacy studies including efficacy studies of atomized Ampligen
against COVID-19 caused by SARS-COV-2.

 



9

